Citation Nr: 9920770	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-17 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
demonstrating a diagnosis of PTSD related to an in-service 
stressor.

2.  In June 1990 the RO reopened and denied entitlement to 
service connection for a back disorder; the veteran did not 
perfect an appeal.

3.  Evidence added to the claims file since the June 1990 
rating decision includes statements in support of the claim 
and private medical records.

4.  The evidence submitted since the June 1990 rating 
decision includes cumulative information which by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The June 1990 rating decision, which reopened and denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1989) (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1998)).

3.  Evidence submitted since the June 1990 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a back disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

For PTSD claims, in addition to a diagnosis of PTSD and lay 
statements of an inservice stressor, there must be medical 
evidence of a nexus between service and the current PTSD 
disability for the claim to be well grounded.  See Cohen, 
10 Vet. App. at 136-137.  

In this case, although the RO did not readjudicate the 
veteran's claim subsequent to the 38 C.F.R. § 3.304(f) 
amendment, the regulatory change was in accordance with Court 
precedent opinions and the Board finds the veteran is not 
prejudiced by this appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran's service medical records are negative for 
complaint or treatment for any psychiatric disorders.  
Service records show the veteran served in the Republic of 
Vietnam from December 1969 to December 1970.  His service 
personnel records do not indicate combat experience.  His 
military occupational specialty was store clerk; he completed 
store clerk "A" school in July 1967 and was dropped from 
Seal Team training for underwater demolition due to lack of 
motivation.  

Private medical evidence of record includes an August 1995 
State disability determination which reported diagnoses of 
pain disorder associated with psychological factors and 
personality disorder not otherwise specified.  It was noted 
the veteran did not exhibit any PTSD symptoms.  The 
evaluation included psychological testing.  

An October 1995 Department of Health and Human Services, 
Social Security Administration (SSA), determination found the 
veteran was disabled as a result of somatoform and 
personality disorders.  

In December 1995 the veteran requested an evaluation for 
PTSD.  Subsequently, by correspondence dated in January 1996, 
the RO requested the veteran submit additional information 
pertinent to his PTSD claim, including a complete detailed 
description of the specific traumatic incident or incidents 
which produced the stress that resulted in his claimed PTSD.  
No subsequent information as to specific in-service stressors 
was received by the RO.

Private medical records dated in January 1997 note the 
veteran reported he was in Vietnam during the war and that he 
believed the Armed Services may have poisoned him while he 
was in Vietnam.  The physician's assessment was probable PTSD 
with a possible underlying anxiety disorder.  The veteran was 
referred for a psychiatric consultation.

During a January 1997 private examination the veteran 
reported he had experienced severe muscle spasms since 
Vietnam which he attributed to having been chemically tainted 
in government experiments.  He also reported that since 
Vietnam his mind had been "messed up."  He reported that he 
was homeless, had lost his family and had a history of 
coronary heart disease.  The physician included a diagnosis 
of PTSD, but provided no opinion as to whether the diagnosis 
was based upon a service-related stressor.  In addition, 
while the physician recommended supportive psychotherapy, the 
record does not reflect the veteran received any additional 
psychiatric treatment.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates the veteran has PTSD as a result of events 
during active service.  While the record includes a current 
diagnosis of PTSD, there is no competent medical evidence of 
a causal nexus between the current symptomatology and a 
claimed in-service stressor.  See Cohen, 10 Vet. App. at 138.  
In fact, the veteran has not provided any information as to a 
specific event during service which may be considered as the 
basis for a current psychiatric disorder.

The only evidence of PTSD related to active service is the 
veteran's own opinion.  Although the record reflects the 
veteran received chiropractic medical training, there is no 
evidence that he received any special medical training in 
psychiatric disorders.  The Board finds, therefore, that as a 
lay person the veteran is competent to testify as to symptoms 
he experiences, but that he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board finds the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

New and Material Evidence Claim

In June 1990 the RO reopened and denied entitlement to 
service connection for a back disorder.  The veteran 
submitted a notice of disagreement, but did not perfect an 
appeal subsequent to an October 1990 statement of the case.  
Therefore, the June 1990 rating decision is final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 (1989) 
(currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In this case, the record reflects the veteran was discharged 
from service in accordance with a medical board report which 
found bilateral spondylolysis at the L5 vertebra.  It was 
noted the disorder was neither incurred in nor aggravated by 
active service.  

In his September 1980 application for VA benefits the veteran 
reported he injured his back in Vietnam in 1970 while jumping 
off of a truck and lifting heavy materials in a warehouse.  
In October 1980 the RO denied entitlement to service 
connection because the evidence did not demonstrate the 
veteran's pre-existing back disorder was aggravated during 
active service.

In a June 1982 decision the Board found the evidence 
demonstrated the veteran's back disability clearly and 
unmistakably pre-existed military service.  It was noted, in 
essence, that the evidence of record did not support the 
veteran's claim that he sustained back trauma or injuries 
during service which may have aggravated the pre-existing 
disorder.  The record included the veteran's statements that 
he had incurred back injuries as a result of a vehicular 
accident while in Vietnam.

In June 1990 the RO reopened and denied the veteran's claim 
for entitlement to service connection for a back disorder 
upon de novo review.  It was noted that while the veteran had 
submitted new and material evidence in support of his claim, 
the evidence did not demonstrate his present back disorder 
began in service.  The RO found the evidence demonstrated the 
veteran had a pre-existing back disorder which was not shown 
to have been aggravated during active service.  

The evidence of record at the time of the June 1990 rating 
decision included service medical records, the veteran's 
statements in support of the claim, lay statements in support 
of the claim, VA medical records, a copy of an April 1990 VA 
examination report, private medical records, and private 
medical opinions.  The record included reports dated in 
September 1980, April 1981, May 1981, July 1982, and June 
1984, which noted the veteran's recollection of events as to 
back injuries he incurred during service.  

Evidence submitted since the denial of the veteran's claim in 
June 1990 includes his statements in support of the claim and 
private medical records.  The Board notes that in his June 
1997 substantive appeal the veteran claimed he injured his 
back in a vehicular accident while in Vietnam, but that this 
argument has been considered and rejected in the prior final 
determinations as to this matter.  The Board also notes the 
record does not reflect the injury was incurred as a result 
of combat with the enemy which would warrant the 
consideration of a lower evidentiary burden of proof.

While the veteran is competent to state that he incurred a 
back injury during active service, the record reflects this 
matter was considered de novo in the June 1990 rating 
decision and rejected based upon the weight of the evidence.  
As the June 1990 determination became final when the veteran 
failed to perfect his appeal, the Board finds his mere 
reiteration of the claimed in-service back injury is 
essentially cumulative of the prior claim and is not new 
evidence.

The Board also notes that the recently submitted evidence 
includes private medical records indicating treatment for a 
back disability, but that evidence of a back disability was 
of record at the time of the prior final determinations.  
There is no new medical evidence demonstrating the veteran's 
pre-existing back disability was aggravated during active 
service, which was the basis for the previous denials.  
Therefore, as the information submitted in support of the 
application to reopen the claim for service connection is 
cumulative of evidence previously considered, the Board finds 
"new and material" evidence has not been submitted.  It 
does not bear substantially on the specific matter under 
consideration and need not be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO adequately assisted the 
veteran in the development of this claim, and that he has not 
identified the existence of available evidence sufficient to 
warrant additional development.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); McKnight, 131 F.3d 1483; Epps v. 
Brown, 9 Vet. App. at 344.  


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disorder, the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

